           Case 1:17-cv-02041-RJL Document 55 Filed 02/26/19 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  MIKHAIL FRIDMAN, PETR AVEN, and                        )
  GERMAN KHAN,                                           )
                                                         )
                                     Plaint~ffs,         )
                                                         )   Case No. 1:17-cv-02041 (RJL)
                         v.                              )
                                                         )
  BEAN LLC (a/k/a FUSION GPS) and GLENN                  )
  SIMPSON,                                               )
                          Defendants.                    )
               CONSENT MOTION FOR EXTENSION OF TIME TO
       FILE RESPONSES TO DEFENDANTS’ MOTIONS TO AMEND AND STAY

       Plaintiffs Mikhail Fridman, Petr Aven, and German Khan respectfully request (1) an

extension of time from February 26, 2019 until March 29, 2019 to file their response to

Defendants’ Motions to (a) Amend Order Denying Defendants’ Motion to Dismiss (ECF No. 52)

and (b) Stay Pending 28 U.S.C.   §   1292(b) Motion and Appeal (ECF No. 53), both filed on

February 12, 2019 (collectively, the “Motions”); (2) that Defendants have until on or before

April 19, 2019 to file any reply papers in further support of the Motions; and (3) that the Court

schedule a Rule 26 conference to take place no sooner than 14 days after April 19, 2019.

       Plaintiffs seek to extend their time to respond to the Motions to March 29, 2019 because

Plaintiffs’ lead attorney has multiple competing deadlines on numerous matters, including an

arbitration previously scheduled for the week of March 11, 2019. No previous extensions

regarding these Motions have been requested, and the extension requested will not have any

effect on other previously scheduled deadlines.

       Undersigned counsel for Plaintiffs has conferred with counsel for Defendants, Steven M.

Salky, and Mr. Salky consents to the relief requested.

       An order providing for the relief requested is attached to this motion.
         Case 1:17-cv-02041-RJL Document 55 Filed 02/26/19 Page 2 of 3




Dated: February 26, 2019                  Respectfully submitted,

                                          Is! Alan S. Lewis
                                          Alan S. Lewis (#NY0252)
                                          John J. Walsh
                                          CARTER LEDYARD & MILBURN LLP
                                          2 Wall Street
                                          New York, NY 10005
                                          Telephone: 212-238-8647
                                          Counselfor Plaintiffs Mikhail Fridman, et al.




                                      2
         Case 1:17-cv-02041-RJL Document 55 Filed 02/26/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February 2019, I electronically filed and served

the foregoing using the CMIECF system.


                                                      /s/Alan S. Lewis
                                                  Alan S. Lewis.
             Case 1:17-cv-02041-RJL Document 55-1 Filed 02/26/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                             )
  MIKHAIL FRIDMAN, PETR AVEN, and                            )
  GERMAN KHAN,                                               )
                                                             )
                                      Plaintiffs,            )   Case No. 1:1 7-cv-02041 (RJL)
                                                             )
                           v.                                )
                                                             )
  BEAN LLC (aJk!a FUSION GPS) and GLENN                      )
  SIMPSON,                                                   )
                                                             )
                                  Defendants.                )
                                          PROPOSED ORDER

        Before the Court is the Consent Motion for Extension of Time to File Responses to

Defendants’ Motions to (a) Amend Order Denying Defendants’ Motion to Dismiss (ECF No. 52)

and (b) Stay Pending 28 U.S.C.    §   1292(b) Motion and Appeal (ECF No. 53) (collectively, the

“Motions”) and to schedule a Rule 26 conference. Upon consideration of the Motion to Extend

Time and consent of counsel for Defendants, the Court ORDERS that:

        1.       Plaintiffs’ Motion to Extend Time is GRANTED;

        2.       Plaintiffs shall respond to Defendants’ Motions on or before Friday, March 29,

2019;

        3.       Defendants shall file reply papers in further support of their Motions on or before

Friday, April 19, 2019; and

        4.       the Court will schedule a Rule 26 conference to take place no sooner than 14 days

after April 19, 2019.




                                                    Richard J. Leon
                                                    United States District Judge
